EXHIBIT 10.19

As of August 1, 2006

Maverick Pipeline LLC

 

Belle Fourche Pipeline Company

Via Fax 307-266-0383

455 North Poplar Street

 

Casper, WY 82602

 

Attn:  Robert Stamp

Dear Sirs:

PRB Energy, Inc., formerly named PRB Gas Transportation, Inc., a Nevada
corporation (“PRB”), entered into a Letter Agreement dated May 11, 2006 whereby
PRB was to purchase certain assets from Maverick Pipeline LLC (“Maverick”) and
Belle Fourche Pipeline Company (“Belle Fourche”), the assets being described in
the Assignments and their exhibits, attached hereto as Attachments A1 and A2 (
“Assets”), for the sum of $462,500.

Upon review of the right-of-way files of Maverick and Belle Fourche , PRB has
determined that there are gaps in the rights-of-way as indicated in Exhibit B
attached hereto.  Maverick and Belle Fourche have agreed to resolve the gaps on
BLM and State property.  The gaps on private property will be the responsibility
of PRB and result in a downward adjustment to the purchase price of $34,394. 
The parties agree to adjust the purchase price to $428,106.  PRB will pay
Maverick and Belle Fourche in accordance with their wire instructions or as
otherwise designated by them, and Maverick and Belle Fourche shall execute and
deliver to PRB the Assignments.

There was no material deficiency in the environmental report and no
recommendation for conducting further environmental testing, thus constituting a
“favorable” environmental report.  Maverick and Belle Fourche have consented to
PRB’s request for a 3 month grace period, ending on September 30, 2006, to
conduct line pressure tests.  Should a line pressure test (conducted by
September 30, 2006) be unfavorable, PRB and Maverick and/or Belle Fourche, as
appropriate, agree to meet to determine their further course of action which may
include reimbursing PRB proportionately for that segment of pipe.  Any
unfavorable tests conducted after September 30, 2006 shall be the responsibility
of PRB.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

By:

/s/ Robert W. Wright

 

 

 

 

Robert W. Wright

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED to

 

 

 

As of the date first above written:

 

 

 

 

 

 

 

MAVERICK PIPELINE LLC

 

BELLE FOURCHE PIPELINE COMPANY

 

 

 

By:

/s/ True III

 

By

 /s/ True III

 

H.A. True III, Member

 

 

H.A. True III, President

 


--------------------------------------------------------------------------------


EXHIBIT A

MAVERICK PIPELINE LLC
ASSETS

North Segment — Approximately 4.5 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between SWNW Sec 23-T57N-R74W and SESE Sec 9 T56N-R74W

Northeast Segment — Approximately 7 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between NWSE Sec 10-T57N-R73W and SWNW Sec 23-T57N-R74W

East Segment — Approximately 12 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between SESE Sec 29-T57N-R72W and NESW Sec 35-T56N-R73W

Southeast Segment — Approximately 16.5 miles of 6” diameter, .156” wall
thickness, grade X-42 pipeline between NWSE Sec 13-T55N-R72W and SESE Sec 9
T56N-R74W

South Segment — Approximately 9.5 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between NESW Sec 30-T55N-R73W and NWNW Sec 29-T56N-R73W

Southwest Segment - Approximately 7 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between SENE Sec 35-T56N-R75W to SESE Sec 9 T56N-R74W

Northwest Segment — Approximately 9 miles of 6” diameter, .156” wall thickness,
grade X-42 pipeline between NWNE Sec 7-T57N-R75W to SESE Sec 9 T56N-R74W

Transportation Agreement between Maverick Pipeline LLC and Petroleum Development
Corporation dated April 14, 1999 for the transportation of gas on the Southwest
Segment


--------------------------------------------------------------------------------


Exhibit B

ROW gaps — Recluse area lines to PRB

 

 

 

 

 

 

Assigned

 

 

 

Owner

 

Rods

 

Value

 

Northwest Segment (Fence Cr)

 

 

 

 

 

 

 

sw/4 ne/4 8 T57N R75W

 

BLM

 

 

 

 

 

ne/4 se/4 8 T57N R75W

 

Private

 

79

 

$1 ,970

 

sw/4 9 T57N R75W

 

Private

 

182

 

$4 ,545

 

n/2 16 T57N R75W

 

State

 

 

 

 

 

sw/4 nw/4 15 T57N R75W

 

BLM

 

 

 

 

 

ne/4 sw/4 15 T57N R75W

 

BLM

 

 

 

 

 

s/2 se/4 15 T57N R75W

 

Private

 

182

 

$4 ,545

 

all 23 T57N R75W

 

Private

 

364

 

$9 ,091

 

sw/4 sw/4 24 T57N R75W

 

BLM

 

 

 

 

 

ne/4 6 T56N R75W

 

Private

 

139

 

$3 ,485

 

Northeast Segment (Sandbar)

 

 

 

 

 

 

 

sw/4 24 T57N R74W

 

Private

 

0

 

$- (too small, maybe a survey error)

 

North Segment (Sandbar)

 

 

 

 

 

 

 

Tract 56E 34 T57N R74W

 

Private

 

30

 

$- (very small, maybe a survey error)

 

Southwest Segment (LX Bar)

 

 

 

 

 

 

 

all 36 T56N R75W

 

State

 

 

 

 

 

se/4 25 T56N R75W

 

Private

 

170

 

$4 ,242

 

sw/4 ne/4 19 T56N R74W

 

BLM

 

 

 

 

 

e/2 ne/4 19 T56N R74W

 

Private

 

85

 

$2 ,121

 

nw/4 nw/4 20 T56N R74W

 

BLM

 

 

 

 

 

s/2 17 T56N R74W

 

Private

 

176

 

$4 ,394

 

all 16 T56N R74W

 

State

 

 

 

 

 

Abandoned segment

 

 

 

 

 

 

 

ne/4 se/4 22 T56N R74W

 

BLM

 

 

 

 

 

sw/4 ne/4 26 T56N R74W

 

Private

 

0

 

$- (not on the asset sale list)

 

n/2 36 T56N R74W

 

State

 

 

 

 

 

Southeast Segment

 

 

 

 

 

 

 

35 T56N R73W

 

BLM

 

0

 

$- (too small, maybe a survey error)

 

sw/4 se/4 6 T55N R72W

 

BLM

 

 

 

 

 

South Segment (Carson)

 

 

 

 

 

 

 

se/4 30 T56N R73W

 

Private

 

0

 

$- valid easement in Sec 32; line appears to

 

 

 

 

 

 

 

be on the other side of Recluse Road, or

 

e/2 31 T56N R73W

 

Private

 

0

 

 $- road was moved at some point.)

 

East Segment (Ute)

 

 

 

 

 

 

 

ne/4 6 T56N R72W

 

BLM

 

 

 

 

 

s/2 s/2 24 T56N R72W

 

BLM

 

 

 

 

 

All 25 T56N R72W

 

BLM

 

 

 

 

 

se/4 se/4 26 T56N R72W

 

BLM

 

 

 

 

 

 

 

 

 

1406

 

$34,394

 

--------------------------------------------------------------------------------

Note: 1) This list is subject to change and subsequent adjustment if ROW
documents are found at a later date, if ownership changes or if corrections are
made to clear a ROW gap.) 2) All lengths are scaled, not surveyed footages.


--------------------------------------------------------------------------------